ROBERT P. SMITH, Jr., Judge.
Granger Lumber Company appeals from a circuit court judgment awarding Preston an attorney’s fee incident to a judgment for money found to be payable by Granger to Preston pursuant to an employment contract. The attorney's fee award apparently is predicated on the trial court’s conception of this action as one for an accounting or other equitable proceeding comparable to Cooper v. Fulton, 158 So.2d 759 (Fla. 3d DCA 1963), cert. disch., 165 So.2d 161 (Fla.*3711964). We find, to the contrary, that the action is upon a simple debt, although its calculation required “accounting” services by an accountant, and consequently that an attorney’s fee is not awardable absent a controlling statute or agreement between the parties. Brite v. Orange Belt Securities Co., 133 Fla. 256, 182 So. 892 (1938).
REVERSED.
BOOTH and SHAW, JJ., concur.